PER CURIAM.
On remand from the Louisiana Supreme Court, it is apparent that the Fifth Circuit’s opinion, released on December 16, 1998, is not in accord with State v. Barbier, No. 98-2923 (La.9/8/99), 743 So.2d 1236 and should be reversed.
Accordingly, this Court’s opinion affirming the trial court denial of Trahan Henderson’s motion to suppress evidence is set aside. Instead, we reverse the trial judge and remand to the 24th Judicial District Court with instructions to the judge of that court to grant Henderson’s motion to suppress.